The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  In the Amendments to the Specification of April 28, 2022, on the fourteenth line of amended paragraph 0003, --are-- should apparently be inserted after “that”.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 26, 28-32, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chabloz, US 2015/0289998 A1.  Regarding claims 19-22, Figures 5-7 illustrate a method for producing a prosthetic liner 5 (abstract; paragraphs 0018-0021), the method comprising molding a base body 8 (paragraphs 0026, 0035+) from a preform 7 using a casting method (paragraphs 0027-0032, 0041+), the preform 7 having dissimilar diameters in orthogonal directions so as to conform to typical residual limb anatomies (paragraph 0043).  The preform 7 having an open proximal end would have been immediately obvious (at the effective filing date of the instant invention) in order to receive mandrel 10 (paragraph 0034), with further motivation provided by the mandrel 10 extending into housing 13 (paragraph 0044; Figure 6).  The preform 7 having a circular cross-section proximally would have been obvious from common proximal thigh shapes and in order to snugly fit the base body 8 (Figure 4; paragraphs 0038, 0041+).  Regarding claims 26 and 28, an outer side of the liner 5 and an inner side of a prosthetic socket may feature complementary fixing elements (paragraph 0052).  Regarding claim 29, under one interpretation, element 8 (Figures 5-6) is the preform and element 5 (Figure 7) is the liner base body; alternatively, preform 7 is molded (using a casting method) prior to its assembled state with member 8 (paragraph 0033).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the explanations presented above.
Claims 23-25, 27, 33-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chabloz, US 2015/0289998 A1, in view of Bertram et al., DE 10 2014 106 070 A1.  Electrodes for EMG sensing, electrical stimulation, and the like were common in the art and would have been obvious for Chabloz in order to enable interaction between a user and a prosthetic limb, with Bertram et al. teaching that electrodes 2, electrical through-lines 4, and an interface 5 of an electrically conductive elastomeric material may be molded into a base body 3 of an electrically non-conductive elastomeric material (Bertram et al.: drawings; abstract; paragraph bridging second and third pages of the translation; entirety of third page; first three paragraphs of fourth page; entirety of fifth page), and with further motivation (to combine) provided by Chabloz similarly employing molded elastomeric materials (paragraphs 0035+).  Regarding claims 27 and 37, a prosthetic socket inner side having a plug mating with interface 5 (Figure 1 of Bertram et al.) would have been obvious in order to electrically communicate with prosthetic control systems, as explained in the Bertram et al. passages referenced above.  Regarding claims 25 and 35, a distal electrical interface would have been obvious in order to facilitate wiring with electrical components in the artificial limb itself.
Applicant’s remarks have been considered and are adequately addressed in the above grounds of rejection, necessitated by the amended and newly added method claims.  Therefore:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774